DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite lemon balm extract and dandelion extract. These extracts are considered the judicial exceptions because they are all the same components that are naturally found within the plants form which they come and thus the closest counterparts are the extracts itself.
 The claims recite the naturally occurring components found within plants. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of 
This judicial exception is not integrated into a practical application because the additional elements where the extracts are from whole plants or leaves of the plants, and where the extracts are extracted with a polar solvent consisting of water, methanol, and ethanol, or a mixture of at least two of these (claims 2-5), or wherein the extracts are mixed in various ratios (claims 6 and 7), or wherein the extracts have an efficacy of improving liver functions (claims 8-9), or where they are claimed as a drug or food component having an efficacy of improving liver functions (claims 10-19), does not limit the judicial exceptions in such a way as to incorporate them into a physical form for a specific application. Doing so would further limit the claims into a physical manifestation for the judicial exceptions and incorporate them into a practical application instead of a more general composition that is not so limited. The composition that has the benefits of being efficacious to improve liver health would naturally come from the judicial exceptions and merely claiming these components together does not incorporate them into a specific application. There is no evidence of record that 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for improving liver functions is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Wang (US 20130273182 A1), Chen (US 20150366921 A1), Coral (US 20100260874 A1), Djang (US 20060172020 A1), and Farber (US 20060134149 A1).  
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US20080069906A1).
Thompson’s general disclosure is to a medicament to decrease the adverse events of an oral lipase inhibitor, comprising carminative herbs (see abstract).
Regarding claim 1, pertaining to the composition comprising lemon balm extract and dandelion extract, Thompson discloses a composition which has a carminative herbs: Melissa Officinalis (lemon balm), Taraxacum Officinale (dandelion) (see claim 11). Regarding the composition having an efficacy of improving liver functions, Thompson  discloses wherein the “carminative herbs, usually in a combination with other carminative herbs have heretofore been used to improve digestion and to treat maladies of specific organs in the digestive system, such as gall bladder, pancreas, liver, stomach or intestines both large and small” (see 0009).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP2013199447A –see IDS) and JA (KR20090018524A).
Ogawa’s general disclosure is to a composition that includes Melissa officinalis for improving liver function (see abstract).
Regarding claim 1,  pertaining to the composition having an efficacy of improving liver functions comprising lemon balm, Ogawa teaches a liver function protection or an improving agent containing Melissa officinalis (see abstract). 
Regarding claim 5, 8, 9, 13, 14, 18, and 19 pertaining to the extract wherein the lemon balm extract is extracted from lemon balm leaves, Ogawa teaches that the active ingredient of the liver function-protecting or improving agent is from the lemon balm plant leaves (see 0020). Ogawa also teaches “in order to widen the range of drug selection in hepatitis treatment, it is required to provide a new liver function protecting or improving agent” (see 0009) and this suggests that the composition is a new drug. Ogawa also teaches the composition as a food and drink containing the same agent (see 0001, 0006, and 0009). 
Regarding claims 6 and 7, pertaining to the lemon balm and dandelion root being at specific ratios for improving liver function, Ogawa teaches where “The use form of the liver function protecting or improving agent of the present invention can be used as it is or in a diluted state, an emulsified state, or in the form of various powdered preparations” (see 0043) and “Although the addition amount of the liver function protecting or improving agent is not particularly limited, it is generally 0.001 to 90% by mass, preferably 0. 1% in the food or beverage containing the liver function protecting or improving agent of the present invention. It 
Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical and food composition.  Varying the concentration of ingredients within a pharmaceutical or food composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Regarding claims 4 and 5, pertaining to the lemon balm plant being extracted with a polar solvent selected from water, methanol, ethanol, and a mixture of at least two therof, Ogawa teaches the lemon balm being extracted with aqueous ethanol solution (see 0013) which would be encompassed by the instant claim. 
Ogawa does not specifically teach the component comprising dandelion extract or specifically teach the whole lemon balm plant or whole dandelion plant being extracted.

Regarding claim 1, pertaining to the composition having an efficacy of improving liver functions comprising dandelion extract, Ja teaches a composition for which contains dandelion extract (see abstract) and which has an effect on improving and preventing hepatic function (see page 2, first paragraph). 
Regarding claim 2-3, pertaining to the whole dandelion plant being extracted or the dandelion leaves, Ja teaches “The dandelion used in the extraction can be used with either or both of the leaves, stems and roots. Preferably, the whole of the dandelion can be used” (see 2 page, line 8-9) and where the extraction of the dandelion solvent is not limited (see page 2, line 4) and also hot water extracts (see page 2, line 18) and where the dandelion extract can be prepared by using methanol or ethanol (see page 1, third paragraph). 
Regarding claim 6 and 7, pertaining to the dandelion extract being at a certain ratio, st paragraph).
Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to 
Regarding claims 8-11, 14-16, and 19, pertaining to the composition being claimed as a drug or food composition with an efficacy in improving liver functions, Ja teaches that the composition is effective for liver function improvement (see final paragraph page 6) and where the present invention provides a pharmaceutical and food composition for prevention and improvement of alcoholic liver disease (see 3rd paragraph, 1st page).
Therefor it would have been obvious at the effective filing date to one of ordinary skill in the art to combine the dandelion and lemon balm extracts (whether from leaves or whole plants as both are taught in the art and it is routine and conventional to make extracts using different and all parts of plants) because both extracts are known for having activity to improve liver function and for protecting and treating liver disease. 
Also it is prima facie obvious to combine two components known in the art to have the same activity to create a single composition with predictable activity.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






JACOB A BOECKELMAN             Examiner, Art Unit 1655                


   

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655